Title: From Benjamin Franklin to Jonathan Williams, Jr., 19 March 1779
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Nephew,
Passy, March 19. 1779.
In your receipts for M. Monthieu’s Copper there is mention made of Copper Ore. Explain this to me: For as we bought no Copper Ore of him and as it is not so valuable as Copper, it ought not to be given us instead of Copper.
Mr Lee has yet sent me no Ansr—to mine relating to your Accounts. Let me know whether the Reference is accepted by the Referrees, and whether it goes on. I send you three Original Papers that may be of use to you, as they shew Mr Lee’s great Skill in Accounts and Ability in objecting them. The first is a Proposition Mr Monthieu made to obtain a Contract. The second is the Contract actually made, differing from the Proposition. The third is Mr Lee’s Report; wherein he took Mr Monthieu’s Proposition of a Contract, to be an Account of Charge for the Execution of it; and comparing it with the Contract, he charges all the Differences he finds, as so many Errors in M. Monthieus Acct. For Instance, M. Monthieu proposed to make 10,000 Suits; we agreed with him only for 6,000. Here Mr. Lee finds an overcharge of 4000 Suits. M. Monthieu proposed we should give him 38 Livres per Suit; we agreed for 37. Here Mr Lee finds an Overcharge of 10,000 Livres: And so of the Rest: When in fact M. Monthieu in his real Account had charged exactly according to the Agreement. You must take good Care of these Papers, say nothing how you came by them, and return them to me safely. I send you enclosed the Proposals of a Tin plate Manufacturer, which may some time or other be of use to you.
I shall dispose of your Letter to M. Lee as you desire. I would advise your avoiding the Publication you mention.
Explain to me what is meant in your Postscript, by the Zeal of the best of them &ca.
I send an Order this Day to suspend the Action against Mr. Peltier. But surely he acted very irregularly to sell a Cargo consign’d to us, without our Order, and give the Produce to another. We ourselves never had any Dealings with Mr Beaumarchais, and he has never produced any Account to us, but says the States owe him a great deal of Money. Upon his Word only we gave him up the Cargo of the Amphitrite: He promised then to give us an Account, but has never done it: And now by means of M. Peltier he has seized another Cargo. I imagine there is no doubt but Mr Peltier would be obliged to pay us the Money, if the Action were continued. And methinks every Man who makes a Demand ought to deliver an Acct. For my own Part, I imagine our Country has been really much obliged to Mr Beaumarchais; and it is probable that Mr Deane concerted with him several large Operations, for which he is not yet paid. They were before my Arrival and therefore I was not privy to them. Had I been alone when the Action was commenced perhaps I should have thought of some milder Proceeding; making Allowance for Mr B’s not being bred a Merchant, But I think you cannot well justify Mr Peltier. I am ever Your affectionate Uncle
B Franklin
Jona. Williams Esqr—
 
Notation: Paris B. Franklin March. 19. 1779 Recd March 23. 1779 Answered March 23. 1779
